Citation Nr: 1514934	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-33 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 50 percent prior to May 1, 2012, and in excess of 30 percent thereafter for a psychiatric disability.

3.  Entitlement to an initial rating in excess of 30 percent for asthma.

4.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids status post anal fistula surgery.

5.  Entitlement to an initial rating in excess of 10 percent for a left Morton's neuroma excision, claimed as plantar fasciitis.

6.  Entitlement to an initial rating in excess of 10 percent for sinusitis.

7.  Entitlement to an initial compensable rating for hypertension.

8.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

9.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.

10.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

11.  Entitlement to an initial compensable rating for bilateral otitis media.

12.  Entitlement to an initial compensable rating for allergic rhinitis.

13.  Entitlement to an initial compensable rating for costochondritis.

14.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

15.  Entitlement to an initial compensable rating for headaches.

16.  Entitlement to an initial compensable rating for left testicle epididymitis with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to May 1994 with the United States Navy and from August 2000 to October 2011 with the United States Air Force.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has been transfer the Regional Office in Lincoln, Nebraska.

The issues of entitlement to increased ratings for a psychiatric disability, asthma, hemorrhoids, Morton's neuroma, sinusitis, hypertension, right and left shoulder disabilities, a right knee disability, otitis media, rhinitis, costochondritis, GERD, headaches, and left testicle epididymitis are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran does not have a hearing loss disability as defined by VA regulation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102  3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application was no longer required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An October 2012 supplemental statement of the case provided notice on the downstream element of initial rating and readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the Veteran's claim for entitlement to service connection for bilateral hearing loss.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill the duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).  Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

A November 2011 VA audiological examination report shows that the Veteran had normal hearing in the right ear and high frequency sensorineural hearing loss in the left ear.  On audiometric testing, pure tone thresholds in decibels were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
10
15
10
20
15

The Veteran's speech discrimination score on the Maryland CNC words list was reported as 96 percent for the right ear and 96 percent the left ear.

In this case, the November 2011 VA hearing audiogram chart does not show that the auditory threshold in either ear, in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz, are 40 decibels or greater or that the auditory thresholds for at least three of those frequencies were 26 or greater.  The speech discrimination scores were greater than 94 percent.  Based on the above findings, none of the objective evidence of record shows that the Veteran has a hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385 (2014).  Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted).  Therefore, the Veteran's hearing loss does not constitute a disability for VA purposes.

Congress has specifically limited entitlement to service connection for disease or injury to cases where those incidents have resulted in a disability.  38 U.S.C.A. § 1131 (West 2014).  The competent evidence establishes that the Veteran does not have the disability for which service connection is sought, and there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.

Therefore, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss and service connection for hearing loss must be denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

With regard to the claims for increased ratings for a psychiatric disability, asthma, hemorrhoids, Morton's neuroma, sinusitis, hypertension, right and left shoulder disabilities, right knee disability, otitis media, rhinitis, costochondritis, GERD, headaches, and left testicle epididymitis, the Board finds that remand is warranted for further development.  Specifically the most recent VA examination's for the Veteran's left foot Morton's neuroma, bilateral shoulder disabilities, and right knee disability occurred in December 2012, over two years ago.  The remaining service connected disabilities were last examined in November 2011, over three years ago.  Therefore, the Board finds that more contemporaneous examinations are required.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (contemporaneous examination of the Veteran needed because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA clinical records or private treatment records pertaining to the Veteran and associate them with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file and note that review in the examination report.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  The psychiatrist should provide specific findings as to the existence, extent, and frequency of all symptoms of the Veteran's service-connected psychiatric disability.  The examiner also should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to the Veteran's service-connected psychiatric disability.  The psychiatrist should provide an assessment of the severity of the Veteran's service-connected psychiatric disability, specifically commenting upon the impact of the disability on his social and occupational functioning.

3.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of service-connected asthma.  The examiner must review the claims file and must note that review in the report.  The examiner should address the following: 

(a) Set forth all current complaints and findings pertaining to the service-connected asthma. 

(b) Conduct all necessary tests, to include the following pulmonary function tests (PFTs) conducted post-bronchodilator therapy and record scores for:  (i) Forced Expiratory Volume in one second (FEV-1); (ii) the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC); and (iii) Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  If testing is medically contraindicated, the examiner must specifically state that and explain why the testing cannot be accomplished.

(c) Specify whether the Veteran's asthma is manifested by:  (i) intermittent (at least three times per year) of inhalational or oral bronchodilator therapy; (ii) daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication; (iii) at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic (oral or parenteral) corticosteroids; or (iv) more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

(d) State what impact, if any, asthma has on activities of daily living and employability.

4.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to determine the current severity of sinusitis, allergic rhinitis, and bilateral otitis media.  All indicated test and studies must be performed.  The examiner must review the claims file and should note that review in the report.  Following a review of the Veteran's claims file, including the Veteran's statements, the examiner must describe the nature, current severity, and all symptoms associated with the Veteran's service-connected sinusitis, allergic rhinitis, and bilateral otitis media.  

5.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of a service-connected bilateral shoulder disability, right knee disability, left foot Morton's neuroma, and costochondritis.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

(a) Set forth all current complaints, findings, and diagnoses pertaining to the bilateral shoulder disability, right knee disability, left foot Morton's neuroma, and costochondritis. 

(b) Provide range of motion and repetitive range of motion findings of the shoulders, right knee, and left foot, expressed in degrees. 

(c) Describe any pain, weakened movement, excess fatigability, or incoordination resulting from the bilateral shoulder disability, right knee disability, left foot Morton's neuroma, and costochondritis. 

(d) State whether the Veteran's right shoulder disability, right knee disability, left foot Morton's neuroma, and costochondritis are manifested by any painful flare-ups, and, if so, the frequency and duration of any flare-ups.

(e) Specify whether any flare-ups of the Veteran's bilateral shoulder disability, right knee disability, left foot Morton's neuroma, and costochondritis are accompanied by any additional limitation of motion.  Any determination of additional loss or range of motion should be described in terms of the degree of additional range of motion loss.

(f) State what impact, if any, the bilateral shoulder, right knee disability, left foot Morton's neuroma, and costochondritis have on activities of daily living and employability.

6.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of service-connected hypertension.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should identify the nature and severity of all manifestations of hypertension, to specifically include systolic and diastolic pressure readings.  The examiner should state whether hypertension requires continuous medication for control.  Additionally, the examiner should discuss the impact that the Veteran's hypertension has on activities of daily living and employability.

7.  Schedule the Veteran for an examination to assess the current severity of headaches.  The examiner must review the record, and should note that review in the examination report.  All stated opinions must be supported by full rationale.  The examiner should provide opinions as to the current nature and severity of the headaches.  Comment on the functional limitations caused by the headaches, including the frequency, duration, and symptomatology experienced during attacks, if any, and on the headaches' impact on the Veteran's occupational and daily activities.  Specifically state whether the headaches are productive of prostrating attacks or productive of severe economic inadaptability.  Additionally, the examiner should discuss the impact that the Veteran's headches have on activities of daily living and employability.

8.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of hemorrhoids.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  The examiner must specifically state whether any external or internal hemorrhoids found are best characterized as one of the following:  (1) mild or moderate; (2) large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or (3) with persistent bleeding and with secondary anemia, or with fissures.  The examiner is also asked to discuss how the Veteran's hemorrhoid disability impacts his activities of daily living, including his ability to obtain and maintain employment.

9.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of GERD.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.  The examiner should opine as to whether the Veteran's symptoms combine to produce severe, considerable, or less impairment of health.  The examiner should also describe the impact of the Veteran's GERD, to include medications prescribed for treatment, on his occupational and social functioning.

10.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of recurrent left testicle epididymitis with erectile dysfunction.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  The examiner should note the presence or absence of symptoms such as pain, urinary tract infections, hospitalizations, or required long term drug therapy (in terms of frequency per year and/or frequency of treatment).  The examiner should also describe the impact of the Veteran's recurrent left testicle epididymitis on his occupational and social functioning.

11.  Then, readjudicate all claims for increased ratings.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


